 



Exhibit 10.1
April 28, 2008
Pyramid Breweries Inc.
c/o George Hancock, Chairman
     Scott Barnum, President & CEO
     Kurt Dammeier, Director
91 S Royal Brougham Way
Seattle, WA 98134
Gentlemen:
Following up on our prior correspondence and discussions in which we have
advised you that Magic Hat Brewing Company & Performing Arts Center, Inc.
(“Magic Hat”) wishes to pursue an acquisition (the “Transaction”) of the
business and operations of Pyramid Breweries Inc. (“PMID”), this non-binding
letter of intent (the “LOI”) confirms our present mutual intention with respect
to the Transaction as outlined below.
The principal terms and conditions of the proposed Transaction are as follows:

  1.   The Acquisition

  a.   Structure. The Transaction will be accomplished through the execution of
a merger agreement (the “Definitive Agreement”) that contemplates a first step
tender offer (the “Offer”) by an acquisition vehicle wholly owned by Magic Hat
for all of the outstanding shares on a fully diluted basis (the “Shares”) of
PMID’s common stock, followed by a back-end long-form or short-form merger (the
“Merger”), as applicable.     b.   Consideration. Based upon the financial
information provided to Magic Hat as of the date hereof, the purchase price for
the Shares in the Offer and the Merger will be $2.75 in cash per Share.     c.  
Closing. The closing of the Offer (the “Closing”) would take place on the
earliest practicable date after (i) satisfactory completion of Magic Hat’s due
diligence, (ii) execution of a Definitive Agreement and (iii) commencement of
the Offer. We estimate the Closing to be on or about August 31, 2008.

  2.   Definitive Agreement.         The Transaction would take place pursuant
to the terms of a Definitive Agreement which will be in customary form and
satisfactory to the parties thereto and their respective counsel. Among other
things, the Definitive Agreement will contain:

  a.   Representations and Warranties of PMID. Customary representations and
warranties regarding PMID covering among other things: (i) the timely filing of,
and accuracy in all material respects of, all documents and reports (including
exhibits) required to be filed or furnished with the Securities and Exchange

 



--------------------------------------------------------------------------------



 



      Commission (the “SEC”) including all financial statements having been
prepared in accordance with GAAP and other applicable law; (ii) the absence of
undisclosed liabilities; (iii) the absence of any material adverse change since
December 31, 2007; (iv) PMID’s title to its assets, free and clear of all liens,
claims and encumbrances; (v) compliance in all material respects with all laws
and governmental regulations applicable to PMID’s business and operations,
including, without limitation, all laws and regulations relating to alcoholic
beverages, environmental and labor matters; and (vi) no material pending or
threatened litigation and the absence of undisclosed claims, litigation,
infringement and contract defaults.     b.   Interim Operations. Customary
covenants obligating PMID to maintain its business as currently conducted and
prohibiting PMID from engaging in transactions outside the ordinary course of
its business prior to the Closing without Magic Hat’s prior written consent,
including a prohibition on the declaration and payment of any dividends and
entering into affiliate transactions.     c.   “No-Shop” and Break-Up Fee
Provisions. Customary “No-Shop” and break-up fee provisions consistent with
those in this letter.     d.   Closing Condition of the Offer. Customary
conditions to the obligations of Magic Hat to complete the Offer, which shall
include, without limitation acquiring at least 66 2/3% of the Shares in the
Offer.     e.   Closing Conditions of the Merger. Customary conditions to the
obligations of Magic Hat to consummate the Merger, which shall include, without
limitation (i) the absence of any material adverse change in the business of
PMID prior to the Closing; (ii) the accuracy in all material respects of PMID’s
representations and warranties; (iii) compliance by PMID in all material
respects with all covenants contained in the Definitive Agreement; and
(iv) receipt of all necessary consents and approvals of regulatory agencies and
third parties, including any required shareholder approval by PMID.

  3.   Tender and Support Agreement. Simultaneously with the execution of this
LOI, Kurt Dammeier (“Dammeier”) and George Hancock (“Hancock”, and together with
Dammeier, the “Inside Shareholders”) shall execute and deliver a “Tender and
Support Agreement” substantially in the form attached hereto as Exhibit A.    
4.   Due Diligence Review. As discussed above, Magic Hat’s willingness to
proceed with the Transaction is subject to the satisfactory completion of a due
diligence review by Magic Hat of the business, financial and legal affairs of
PMID. Such review shall include:

  i.   Retention of outside accountants to perform a review of PMID’s financial
statements, and other financial, accounting and tax records;     ii.   Retention
of legal counsel to perform legal due diligence;

2



--------------------------------------------------------------------------------



 



  iii.   Review of applicable licenses and contracts, including but not limited
to loan agreements, leases, insurance contracts, vendor contracts, employment
agreements, distributor agreements and franchise agreements;     iv.   Appraisal
of PMID’s real property and certain of PMID’s intellectual property;     v.  
Retention of consultants to assist in the review of PMID’s operations;     vi.  
Retention of consultants to perform a Phase I investigation into physical
condition of PMID’s properties and perform any further evaluation that Magic Hat
deems necessary and advisable based upon findings of the investigations; and    
vii.   Interviews with key management personnel, vendors, distributors and
retail accounts.

  5.   Solicitation of Alternative Transaction. In consideration of the
substantial expenditure of the time, effort and expense to be undertaken by
Magic Hat, PMID and their respective Representatives (as defined below),
following the execution and delivery of this LOI, PMID hereby undertakes and
agrees that without the prior written consent of Magic Hat, during the period
beginning on the date PMID counter-signs this letter and ending on the date of
the shareholders’ meeting of PMID to be called to approve the Merger (the
“Shareholders Meeting”), PMID will not, and will not authorize or permit any of
its affiliates, officers, directors, employees, agents, advisors and other
representatives (the “Representatives”), directly or indirectly, (a) to actively
solicit, initiate, seek, encourage or support competing inquiries, proposals or
offers from any person, corporation, partnership or other entity or group
regarding any acquisition of PMID, any merger or consolidation with or involving
PMID, or any acquisition of any material portion of the assets, capital stock or
business of PMID or any similar transaction (an “Alternative Transaction”) other
than the transactions contemplated hereby or (b) to negotiate, discuss or reach
any agreement or understanding (whether or not such agreement or understanding
is absolute, revocable, contingent or conditional) for, or otherwise attempt to
consummate, any Alternative Transaction other than the transactions contemplated
hereby; provided, however, that the foregoing shall not prohibit PMID, after
giving advance written notice to Magic Hat, from furnishing information
concerning PMID or its properties or assets pursuant to any appropriate and
customary confidentiality agreement to a third party who has made an unsolicited
written proposal for an Alternative Transaction after the date hereof, or
engaging in discussions or negotiations with a third party who has made any such
unsolicited proposals after the date hereof but only if and to the extent that
the Board of Directors of PMID shall have concluded in good faith, after
consulting with financial advisors and considering the advice of outside
counsel, that such action is required by the Board of Directors of PMID in the
exercise of its fiduciary duties to the shareholders of PMID.         PMID shall
immediately advise Magic Hat in writing of the receipt by PMID or any of its
Representatives of any inquiries, proposals or offers relating to an Alternative
Transaction, which notice shall include the terms of such Alternative
Transaction.

3



--------------------------------------------------------------------------------



 



  6.   Break-Up Fee. In the event (i) PMID enters into a definitive agreement
with respect to an Alternative Transaction prior to the expiration of this
letter, (ii) this letter expires prior to the execution of the Definitive
Agreement (other than by reason of Magic Hat having either (x) advised PMID in
writing that it no longer wished to pursue the Transaction, or (y) not proceeded
expeditiously and in good faith with its due diligence review or the negotiation
of the Definitive Agreement) and within six (6) months after such expiration,
PMID enters into a definitive agreement with respect to an Alternative
Transaction, or (iii) PMID does not use all commercially reasonable efforts to
proceed with the Transaction under the terms and conditions hereunder, provided
however, that Magic Hat is willing to proceed with such Transaction, then, in
each case, PMID shall pay to Magic Hat a break-up fee equal to $1,000,000 (the
“Break-Up Fee”) plus reimbursement of Magic Hat’s documented fees and expenses
reasonably incurred in connection with this LOI, the proposed Transaction and
the enforcement of its rights hereunder and under the Definitive Agreement (the
“Expense Reimbursement”).     7.   Press Releases, Etc. Except as and to the
extent required by law or in connection with any inquiries from government
officials or regulators, neither party shall make any press release, public
announcement or statement or other communication with respect to, or otherwise
disclose or permit the disclosure of any of the terms of this LOI or the
Transaction without the prior written consent of the other party. If any party
is required by law to make any such disclosure, it shall first provide to the
other party the content of the proposed disclosure, the reasons that such
disclosure is required by law and the time and place that the disclosure will be
made, and will give the other party an opportunity to participate in the
preparation of such disclosure. Notwithstanding the foregoing, the parties
acknowledge and agree that (i) PMID intends to publicly announce the execution
of this LOI through the filing of a Form 8-K and a Schedule 14D-9 with the SEC,
and the concurrent issuance of a joint press release of PMID and Magic Hat in
form and substance mutually agreed by the parties, not later than four business
days following the execution of this LOI; and (ii) Magic Hat and its appropriate
affiliates intend to make any and all necessary filings with the SEC on
Schedule 13D, Form 3 or otherwise required as a result of the entry into the
Tender and Support Agreement or otherwise in connection with the Definitive
Agreement, the Offer, the Merger and the Transaction.     8.   Effect of this
Agreement. This letter is a statement of the intentions of the parties and,
except for the provisions of paragraphs 5, 6, 7, 10, 11 and this paragraph 8
(which are intended to be binding legal agreements and which shall survive the
termination of this LOI), is not intended to be a legally binding agreement or
to create rights in favor of either party with respect to the proposed
Transaction or the other transactions contemplated hereby. The obligations of
the parties to consummate the transactions contemplated hereby shall be subject
in all respects to the negotiation, execution and delivery of the Definitive
Agreement referred to above and to the satisfaction of the conditions contained
therein, and neither of the parties hereto shall have any liability to the other
except as set forth in Section 6 or for any breach of paragraphs 5, 7 or this
paragraph 8 if the parties fail for any reason to execute a Definitive
Agreement. In the event that the parties do not execute a Definitive Agreement,
except as provided in paragraph 6 hereof, each party will bear its own fees and
expenses incurred in connection

4



--------------------------------------------------------------------------------



 



      with this LOI and the proposed Transaction including all legal, accounting
and financial advisory fees and expenses.     9.   Representations and Covenants
of the Parties.

  a.   PMID hereby represents and warrants to Magic Hat that:

  i.   No “fair price”, “moratorium”, “control share acquisition”, “business
combination” or other similar anti-takeover statute or regulation enacted under
state or federal laws in the United States applicable to PMID is applicable to
the Tender and Support Agreement, the Transaction or any other transaction
contemplated thereunder.     ii.   It has taken all actions necessary under any
rights agreement or “poison pill” (and there are none that have not been
disclosed to Magic Hat) to render such rights agreement, and the rights issued
thereunder, inapplicable to this LOI, the Tender and Support Agreement and the
Transaction.     iii.   It has taken all corporate or other actions to approve
the entry into this LOI and to consummate the transactions contemplated
hereunder, including entry into the Tender and Support Agreement by the Inside
Shareholders.

  b.   Magic Hat hereby represents and warrants to PMID and as of the date of
this LOI that it does not, nor is it working in concert with any third party who
may, own or possess any voting control over any Shares.     c.   PMID covenants
and agrees that until the expiration of this LOI pursuant to paragraph 11, PMID
will operate and preserve its business in the ordinary course and will not
without Magic Hat’s prior written consent engage in transactions outside the
ordinary course of its business and will not declare or pay any dividends or
enter into any affiliate transactions.

  10.   Governing Law. This letter, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of New York. The parties
consent to the jurisdiction of the state and federal courts located in New York
County, New York.     11.   Expiration. This letter shall expire and be of no
further force and effect on the first to occur of (i) July 31, 2008, provided
that, any Break-Up Fee and Expense Reimbursement payable to Magic Hat under
Section 6 herein shall have been paid, (ii) the execution of a Definitive
Agreement, or (iii) the date, if any, that Magic Hat advises PMID in writing
that it no longer has an interest in pursuing the Transaction.     12.  
Confidentiality. PMID and Magic Hat on April 3, 2008 entered into a Mutual
Non-Disclosure Agreement (the “NDA”), which will continue in full force and
effect pursuant to its terms, provided, however, that the parties agree that for
purposes of the NDA “Related Parties” shall mean and include a Recipient’s
financial, tax, accounting,

5



--------------------------------------------------------------------------------



 



      appraisal, environmental, legal and other advisors, its directors/board
observers, officers or employees with a demonstrable need to know Confidential
Information and its equity and debt financing sources. As so amended and subject
to the provisions of paragraph 7 of this LOI, the parties ratify and confirm the
NDA.

[-SIGNATURE PAGE FOLLOWS-]

6



--------------------------------------------------------------------------------



 



If PMID is prepared to proceed on the basis of this letter, please execute the
enclosed copy in the space indicated below and return it to the undersigned. The
terms of this letter will expire unless it is accepted by 5:00 PM EDT on
April 29, 2008.

            Sincerely,


MAGIC HAT BREWING COMPANY & PERFORMING ARTS CENTER, INC.
      By:   /s/ R. Martin Kelly       R. Martin Kelly      Chief Executive
Officer     

Agreed and Accepted:
PYRAMID BREWERIES INC.

     
By:
  /s/ George Hancock
 
    George Hancock
Chairman
 
   
 
   
By:
  /s/ Scott Barnum
 
    Scott Barnum
President & CEO
 
   
 
   
By:
  /s/ Kurt Dammeier
 
    Kurt Dammeier
Director

7



--------------------------------------------------------------------------------



 



Exhibit A
(Tender and Support Agreement)
{INTENTIONALLY OMITTED}

